     Case 2:12-cv-02334-TLN-DB Document 115 Filed 03/05/21 Page 1 of 2


 1   MATTHEW GILMARTIN
     Matthew Gilmartin, Attorney at Law, LLC
 2   P.O. Box 939
     North Olmsted, OH 44070
 3   440-479-8630 (v)
     440-398-0179 (f)
 4   Matt7g@att.net

 5   Attorney for L. Richard Shearer & Diane Shearer

 6
                                    UNITED STATES DISTRICT COURT
 7                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9    United States of America,                           No. 2:12-CV-02334-TLN-DB
10                         Plaintiff,                     ORDER ON UNOPPOSED REQUEST TO
                                                          EXTEND FACT DISCOVERY AND
11           v.                                           OTHER PRETRIAL DEADLINES DUE TO
                                                          COVID-19 GLOBAL PANDEMIC
12    L. Richard Shearer; Diane Shearer; Stanley
      Swenson as Trustee of the Hotlum Trust,
13
      Berryvale Trust, and Regency Trust; et al.;
14

15                         Defendants.

16
            On March 4th, 2021, the defendants L. Richard Shearer & Diane Shearer filed an
17
     unopposed Request to Extend Fact Discovery and other Pretrial Deadlines due to COVID-19
18
     Global Pandemic.”
19
            In consideration of the Request and for good cause shown, IT IS HEREBY ORDERED:
20
            1) The deadline for fact discovery is CCONTINUED from March 15th, 2021, until
21
                  September 15, 2021.
22
            2) All pretrial deadlines set forth in the Court’s September 4th, 2020 Order are
23
                  CONTINUED for (180) days;
24
            3) The Court will RESET the Final Pretrial Conference and Trial by further court order;
25
                  and
26
            4) The Parties shall file a Joint Status Report on or before September 15, 2021 to advise
27
                  the Court of the status of this case.
28


                                                     1
     Case 2:12-cv-02334-TLN-DB Document 115 Filed 03/05/21 Page 2 of 2


 1           IT IS SO ORDERED.

 2   DATED: March 5, 2021
                                                Troy L. Nunley
 3                                              United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
